DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-29, 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Maraia, US Patent 8516727 in view of Perez, US 20120285366.
Regarding claim 23, Maraia teaches a clip which is used in the identification of the source of power cords, wires, cables or IV tubes (column 7, lines 10-18) comprising: a plurality of indicator tags (clips) 10, each of which includes a body having a first end, a second end opposite the first end, a first surface extending from the first end to the second end, and an aperture 25 extending from the first end to the second end, the aperture 25 being sized and shaped to receive a corresponding intravenous tube 80, wherein each of the plurality of indicator tags 10 includes one or more identifying characteristics configured to provide multi-sensory input to a user, wherein the identifying characteristics of each of the plurality of indicator tags comprises a haptic signature (column 6, lines 29-32) formed on the first surface thereof, a text label (a letter or a group of letters or text, a number or a group of numbers), an image, a color, a 

    PNG
    media_image1.png
    315
    618
    media_image1.png
    Greyscale

Maraia teaches a clip comprising a variety of means to distinguish one clip attached to a first tube from a second clip attached to a second tube. Marais teaches the clip provides people with multiple means to identify and differentiate one cord or wire from another”. (column 2, lines 46-49). “Though translucent, colored, clear, or opaque (if required by the specific application) plastic clip contains a location and means for applying or attaching indicia such as a symbol, shape or icon representing an object, a letter or a group of letters or text, a number or a group of numbers, an image, or any other identifying mark”. (column 2, lines 60-66). Maraia also teaches the clip “can be manufactured in an infinite number of colors, shapes, sizes and degrees of opacity. For example, the clip or portions thereof can be opaque, translucent, transparent or any combination. The optional colors, opacity, and the ability to apply indicia create an infinite number of solutions for identifying one or both ends of an elongated object”. (column 3, lines 26-32). In addition, Maraia teaches “The indicia can be in the form of Braille printing or symbols for the blind or those without good eyesight. These indicia can be on a decal having raised portions for the printing, symbols or images or molded into the plastic.” (column 6, lines 29-32). Marais teaches the clip could be made from glow in the dark plastic. Also, the clip may comprise light emitting feature or glow in the dark feature achieved by, but is not limited to, one or more of the following options: the indicia is printed on a glow in the dark, highly reflective or bright insert or sticker and then applied to the clip; contrasting inks, glow-in the-dark inks, reflective or high visibility paints or the like are applied directly to the outer or inner surfaces of the clip. This device can be manufactured in an infinite number of colors, shapes, sizes and degrees of opacity.

Perez teaches a ring type label for bottles comprising distinctive features to enhance drug recognition and proper drug indication for specific disease states. The distinctive features including, an embossed or debossed message (155, ¶0038),  Braille characteristic (185, ¶0035) and a distinctive color (¶0012, 0015). The examiner contends the ring type label inherently comprises a luminosity.

    PNG
    media_image2.png
    269
    620
    media_image2.png
    Greyscale

Since Perez teaches a single label comprising four identifying characteristics including a haptic (Braille) signature, a color, text indicia and inherent luminosity and since Maraia teaches a clip for identifying IV tubes comprising (Braille) signature, a color, text indicia or luminosity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the clip taught by Maraia with multiple means to identify and differentiate one tube from another comprising distinctive (Braille) signature, a color, text indicia and luminosity on a single 
Regarding claim 24, Maraia teaches clip comprising indicia to provides people with multiple means to identify and differentiate one cord or wire from another. Perez also teaches distinctive features such as embossed or debossed message (155, ¶0038). 
Regarding claim 25, Maraia teaches clip comprising indicia to provides people with multiple means to identify and differentiate one cord or wire from another. Perez also teaches distinctive features such as embossed or debossed message (155, ¶0038). The embossed or debossed message correspond to the claimed images, 
Regarding claim 26, both Maraia and Perez teaches the identifying characteristics of each of the plurality of indicator tags comprises a color, and wherein the color of the at least one indicator tag of the first type is different from the color of the at least one indicator tag of the second type.
Regarding claim 27, Maraia teaches the identifying characteristics of each of the plurality of indicator tags (clip) comprises a shape, and wherein the shape of the at least one indicator tag of the first type is different from the shape of the at least one indicator tag of the second type. Maraia teaches the clip “device can be manufactured in an infinite number of colors, shapes, sizes and degrees of opacity.” (column 3, lines 26-27).
Regarding claim 28, Maraia teaches the clip comprising indicia to provides people with multiple means to identify and differentiate one cord or wire from another. Maraia teaches distinctive features such a symbol, or shape or icon representing an 
Regarding claim 29, Maraia teaches the identifying characteristics of each of the plurality of indicator tags comprises a luminosity (glow in the dark, column 4, lines 32-34), and wherein the luminosity of the at least one indicator tag of the first type is different from the luminosity of the at least one indicator tag of the second type.
Regarding claim 32, Maraia teaches the haptic signature (Braille). The examiner takes OFFICIAL NOTICE that braille is known to be embossed. Perez teaches the haptic signature (Braille) of the at least one indicator tag of the first type is an embossed haptic signature that is embossed on the first surface of the at least one indicator tag of the first type. (See abstract). 
Regarding claim 33, both Maraia and Perez teaches braille signature. Since the nominal height of braille dots are 0.019 inches and since the applicant does not disclose the embossed haptic signature includes an embossing height in a range of 0.01 inch to 0.08 inch solves any stated height, it appears that constructing the embossed braille signature of any suitable or standard height would perform equally well. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the braille signature of the device taught by Maraia and Perez having a height of 0.019 to conform with the standard height of braille dots.
Regarding claim 34, Maraia teaches the indicia on the identification insert 51A can be engraved (debossed). (column 6, lines 21-24). Perez teaches debossed indicia, wherein the debossed indicia corresponds to the claimed debossed haptic signature that is debossed on the first surface of the at least one indicator tag of the first type. 

Regarding claim 36, since the applicant does not disclose that having a series of elements having similar shapes, wherein each of the series of elements includes a height that varies from the height of another of the series of elements solves any stated problem or is for any particular purpose, it appears that arranging the plurality of indicia elements in any particular pattern as taught by Maraia and Perez would perform equally well in conveying a desired message. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the indicia element of the clips taught by Maraia or label taught by Perez of any suitable shape as a matter of design choice to provide a means to convey a desired message to the viewer.
Regarding claim 37, both Maraia and Perez teaches braille signature and engraved/debossed indicia. This braille signature or engraved/debossed indicia corresponds to the claimed a textured portion.
Regarding claim 38, both Maraia and Perez teaches braille signature comprising raised spaced dotes. Since the applicant does not disclose that the textured portion including a plurality of hemispherical dots having heights in a range of from 1 mm to 1.2 mm and a center-to-center spacing between adjacent dots in a range of that is from 1.5 mm to 2.5 mm solves any stated problem or is for any particular purpose, it appears that constructing the texture portion with any suitable dimension as taught by Maraia and Perez would perform equally well. It would have been obvious to one having ordinary 
Regarding claim 40, Perez teaches “the ring and the label being configured to indicate the prescribed use of the drug to the blind and visually impaired through the use of embossed, debossed, and Braille characters as part of the label”. (“See claim 28). Perez also teaches embossed and debossed indicia. Therefore, it is inherent that  the haptic signature of the at least one indicator tag of the first type includes an embossed portion and the haptic signature of the at least one indicator tag of the second type includes a debossed portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the haptic signature taught by Maraia with both embossed and debossed portions as taught by Perez to as a matter of design choice to provide a means to convey a desired message to the viewer.
Regarding claims 39 and 41, Perez teaches “the ring and the label being configured to indicate the prescribed use of the drug to the blind and visually impaired through the use of embossed, debossed, and Braille characters as part of the label”. (“See claim 28). Therefore, it is inherent that  the haptic signature of the at least one indicator tag of the first type includes an embossed portion and the haptic signature of the at least one indicator tag of the second type includes a debossed portion. The embossed and/or debossed label corresponds to the textured portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claims 30, 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Maraia, US Patent 8516727 in view of Perez, US 20120285366 and Webb et al., US 5974708.
Regarding claims 30, 31 and 42, Maraia teaches identifying one or both ends of an elongated object using two clips. (column 3, lines 29-32). Maraia does not teach a clip attached to the middle of the IV tube.
Webb et al. teaches an intravenous line identification system includes a plurality of sets of three identifying tags. Each set is provided with a highly visible color distinct from every other set. The intravenous line identification system comprising a tag set 112 includes three tags, first and second lateral tags 120, 122 and one central tag 123. When the tags are positioned on an intravenous line and separated from each other, the medicinal source end and output end of the line are indicated (by the first and second lateral tags 120, 122, respectively), as is a central portion of the intravenous line (by the central tag 123). Column 6, lines 21-37.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the identification clip taught by Marais and Perez comprising a set of three clips instead of a set of two clip to provide a means to identify the IV tube along an intermediate portion of the IV tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631